By the Court —
Lumpkin, J., delivering the opinion.
The Acts giving to masons and carpenters a lien on their work and materials found by them, for building and repairing houses, do not extend to the owners of mills, who furnish lumber. They must, to entitle themselves-to the benefit of the statutes, be actually masons or carpenters, and have contracted in that capacity or character.
In distribution of the steamboat fund in Augusta, decided at Savannah, a short time since, the same rule was applied to machinists. One of the Sehleys supplied a boiler for one of the boats, but not being a machinist, we held that he was not entitled to the lien secured to machinists. That case was precisely parallel to this.
Let the judgment be affirmed.